t c summary opinion united_states tax_court albert r matthews petitioner v commissioner of internal revenue respondent docket no 17869-02s filed date albert r matthews pro_se donald e edwards for respondent wolfe special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect at relevant times and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference when he filed his petition petitioner resided in muskogee oklahoma respondent determined deficiencies in petitioner’s federal income taxes additions to tax under sec_6651 and accuracy-related_penalties under sec_6662 as follows year deficiency dollar_figure big_number big_number additions to tax sec_6651 dollar_figure dollar_figure dollar_figure penalties sec_6662 dollar_figure dollar_figure dollar_figure the issues for decision are whether petitioner engaged in his rodeo and horse-training activity during with the objective of making a profit within the meaning of sec_183 whether petitioner is liable for additions to tax under sec_6651 for filing his tax returns after the due dates and whether petitioner is liable for accuracy-related_penalties under sec_6662 background petitioner is an attorney and partner with the bonds matthews law firm in muskogee oklahoma petitioner’s law practice is concentrated primarily in litigation and plaintiff personal injury law in and petitioner’s taxable_income from his law practice was dollar_figure dollar_figure and dollar_figure respectively in addition to practicing law petitioner also is engaged in rodeo and horse-training activities horse activity that are the subject of this case petitioner raises and trains horses on his ranch in muskogee oklahoma where he also resides for the years and through data is not available for petitioner reported income and expenses and claimed losses from his horse activity as follows year rodeo horse gross_income rodeo horse expenses rodeo horse losses total dollar_figure dollar_figure data not available big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number as shown above by the table petitioner claimed horse activity losses of dollar_figure dollar_figure and dollar_figure on schedule c the parties stipulated that these amounts were earned from practicing law however a review of schedules e supplemental income and loss for the years in issue shows that while most of petitioner’s income consisted of partnership_distributions from the bonds matthews law firm petitioner also received schedule e income in the form of royalties from teppco crude_oil llc and gm oil prop inc partnership income or loss from the matthews bonds jr hayes building partnership and income or loss from an s_corporation called hopes dreams ltd profit or loss from business in and respectively petitioner’s income_tax returns for the years in issue were received by the internal_revenue_service on the following dates petitioner’s tax_return was received on date petitioner’s tax_return was received on date and petitioner’s tax_return was received on date by notice_of_deficiency dated date respondent determined that petitioner’s horse activity was not engaged in for profit and the corresponding deductions for the schedule c losses from this activity were disallowed discussion i deductibility of losses in general a taxpayer bears the burden of proving his entitlement to business_expense deductions rule a 290_us_111 burrus v commissioner tcmemo_2003_285 sec_7491 does not apply in this case to shift the burden_of_proof to respondent petitioner has neither alleged that sec_7491 applies nor established his compliance with the requirements of sec_7491 and b the total_amounts of losses deducted on petitioner’s tax returns for and actually were dollar_figure dollar_figure and dollar_figure respectively petitioner’s schedule c losses from his horse activity were offset by schedule c income from his law practice in the amounts of dollar_figure in and dollar_figure in to substantiate items maintain required records and cooperate fully with respondent’s reasonable requests in addition petitioner is not entitled to a presumption that his horse activity is engaged in for profit under sec_183 because petitioner’s gross_income from his horse activity has not exceeded deductions for any years in the period of consecutive taxable years ending with the first of the years in issue sec_183 thus petitioner has the burden of proving that respondent’s determination is incorrect and that he is entitled to the claimed losses from his horse activity the deductibility of a taxpayer’s expenses attributable to an income-producing activity depends upon whether that activity was engaged in for profit see sec_162 sec_183 sec_212 sec_162 provides that a taxpayer who is carrying_on_a_trade_or_business may deduct ordinary and necessary expenses_incurred in connection with the operation of the business sec_212 provides a deduction for expenses paid_or_incurred in connection with an activity engaged in for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income sec_183 specifically precludes deductions for activities not engaged in for profit except to the extent of the gross_income derived from such activities sec_183 and b for example deductions are not allowable for activities a taxpayer engaged in as a sport or hobby or for recreation sec_1_183-2 income_tax regs for a taxpayer’s expenses in an activity to be deductible under sec_162 or sec_212 and not subject_to the limitations of sec_183 the taxpayer must show that he engaged in the activity with an actual and honest objective of making a profit 91_tc_371 78_tc_642 affd without opinion 702_f2d_1205 d c cir hastings v commissioner tcmemo_2002_310 although a reasonable expectation of a profit is not required the taxpayer’s profit objective must be actual and honest dreicer v commissioner supra pincite sec_1_183-2 income_tax regs whether a taxpayer has an actual and honest profit objective is a question of fact to be resolved from all the relevant facts and circumstances hulter v commissioner supra pincite hastings v commissioner supra sec_1_183-2 income_tax regs greater weight is given to objective facts than to a taxpayer’s statement of intent dreicer v commissioner supra pincite sec_1 a income_tax regs as stated earlier the taxpayer bears the burden of establishing the requisite profit objective rule a 94_tc_41 hastings v commissioner supra regulations promulgated under sec_183 provide the following nonexclusive list of factors which normally should be considered in determining whether an activity was engaged in for profit the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation sec_1_183-2 income_tax regs no single factor nor the existence of even a majority of the factors is controlling but rather it is an evaluation of all the facts and circumstances in the case taken as a whole that is determinative 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs petitioner claims that he engaged in his horse activity with a profit objective but he has not introduced any records or documentation to substantiate his claims a taxpayer is required to maintain records sufficient to substantiate deductions that he claims on his tax_return sec_6001 sec_1_6001-1 income_tax regs the fact that a taxpayer reports a deduction on his income_tax return is not sufficient to substantiate the deduction claimed on the return 71_tc_633 62_tc_834 despite petitioner’s training and experience as an attorney he did not have his books_and_records stipulated into evidence and did not bring any supporting documentation with him to trial the stipulation of facts agreed upon by the parties did not include necessary objective facts relevant to the issue of whether petitioner operated his horse activity with a profit_motive instead of introducing objective evidence that he engaged in his horse activity for profit petitioner stated that he chose to come before the court and tell my story of what i have done for the past years petitioner testified that he has been involved in activities relating to cattle and horses for the past or years and has focused on raising and training horses for about the past years he was raised on a farm majored in animal husbandry in college and considers himself an expert in raising and training horses consequently petitioner explained that he never felt the need to consult with outside experts he bought his ranch in muskogee about years ago and has made numerous improvements over the years including constructing both indoor and outdoor training arenas three barns miles of fencing and pipe corrals he formed a futurity named hopes and dreams futurity in the early sec_3 and remains active in promoting his horses at various rodeos and horse shows throughout the nation petitioner specifically testified that he has always been in the horse business for profit and that during the years in issue he split his time equally between his law practice and his horse activity petitioner did not maintain a separate bank account for his horse activity and did not keep an inventory_accounting of each individual horse petitioner testified that he kept inventory as he claims most ranchers do--by simply keeping track of how much money you take in and how much money you spend petitioner suggested that on the basis of these cashflows he expects to profit from the sale of each horse once it is fully trained furthermore petitioner testified that most petitioner explained the hopes and dreams futurity as follows hopes and dreams takes - enrolls stallions in their program of dollar_figure stud fee or less and they put that money in a pot and hopes and dreams takes a small percentage of it then the foals - if that entices a mare owner to breed to these stallions that are enrolled in hopes and dreams and when they breed to them their foals which are the offspring of the mare are then eligible for the futurity that they run at two years of age now after about three or four years the pot got pretty big and you’d pay out for the winner of the hopes and dreams ranchers experience a history of operating losses as money is spent improving their land but will make a profit when they eventually sell their ranches petitioner stated that the value of his ranch has appreciated significantly and he estimated that the value of his ranch has increased from dollar_figure per acre to approximately dollar_figure to dollar_figure per acre without supporting documentation petitioner’s testimony is self-serving and it is well established that this court is not bound to accept at face value such unverified testimony from a taxpayer see 112_tc_183 87_tc_74 we apply the nine factors provided in the regulations sec_1_183-2 income_tax regs to the limited evidence petitioner introduced to prove that he was engaged in his horse activity for profit in the complete absence of books_and_records we can only conclude that petitioner did not engage in his horse activity in a businesslike manner although petitioner claims that he sent receipts to his accountant twice a year for purposes of maintaining books_and_records for his ranch petitioner did not introduce these books_and_records into evidence in addition petitioner did not develop a budget or an informal business plan to project whether the horse activity could be operated profitably did not have a separate bank account for his horse activity and did not maintain an inventory_accounting for each of his horses his testimony indicates that petitioner’s primary expectation for a profit comes from the anticipated appreciation in the value of his assets his ranch property and improvements and his horses because of the absence of supporting documentation such as an outside appraisal records from the sale of comparable ranch property in the area or receipts for the cost of the improvements to his ranch petitioner failed to substantiate the value of his ranch furthermore in response to direct questioning from this court petitioner admitted that the current value of his ranch is probably less than the cumulative amount of losses he has claimed from his horse activity petitioner speculated that his property will continue to appreciate tremendously in the future but he did not introduce any objective evidence of projected increases in property values in the area of his ranch for the court to consider as to the values of his horses petitioner’s return showed a sale of a horse at a loss of dollar_figure undermining his own unverified and self-serving testimony that he expects to profit from the sale of his horses petitioner failed to substantiate the value of his assets or the likelihood of any appreciation in the value of these assets the record clearly shows that petitioner’s horse activity has produced a history of losses for each year since for which his financial information was made available to the court petitioner reported substantial losses from the horse activity petitioner has not introduced evidence of even a single profitable year although he did offer uncorroborated testimony that he previously sold a cattle ranch at a profit and sold a portion of his current horse ranch in to a relative at a profit in contrast to his history of losses from his horse activity the record shows that petitioner was a successful attorney for the years in question petitioner was able to use losses from his horse activity to offset income earned from the practice of law the magnitude of petitioner’s losses from his horse activity and the substantial tax benefits petitioner received by offsetting those losses against income from his law practice support the view that petitioner did not engage in his horse activity for profit petitioner testified that he was an expert in raising and training horses he grew up on his father’s cattle and horse farm has a degree in animal husbandry and has focused on training horses for the past years petitioner’s testimony that he is an expert in raising and training horses and that he had no need to consult with advisers about such matters is not contradicted petitioner also testified that he spent approximately one-half of his time on his horse activity although we cannot overlook the fact that petitioner had a successful legal practice during the years in issue it does appear that petitioner spent a substantial amount of time with his horse activity however these factors particularly standing alone are not enough to show that petitioner engaged in his horse activity for profit finally petitioner admitted that he received personal pleasure and enjoyment from his horse activity but stated that he was always in it to make money from this record we conclude that petitioner did not have an actual and honest objective of making a profit from his horse activity rather the record demonstrates that petitioner conducted this activity as part of his way of life and at least partly for pleasure and he used expenses from this activity to offset income from his law practice under sec_183 his horse activity was not engaged in for profit and petitioner is not permitted to deduct losses from his horse activity ii additions to tax sec_6651 imposes an addition_to_tax for a taxpayer’s failure_to_file a required return on or before the specified filing_date including extensions the amount of the liability is based upon a percentage of the tax required to be shown on the return sec_6651 the addition_to_tax is inapplicable however if the taxpayer’s failure_to_file the return was due to reasonable_cause and not due to willful neglect sec_6651 under sec_7491 the commissioner bears the burden of production with regard to whether any penalty or addition_to_tax is appropriate but he does not bear the burden_of_proof with regard to the reasonable_cause exception of sec_6651 116_tc_438 petitioner’s tax returns for and are part of the record and the filing dates of the returns were stipulated in the notice_of_deficiency respondent sets forth the following for petitioner’s return was due on date and was filed on date approximately months after its due_date for petitioner’s return was due on date and was filed on date approximately months after its due_date and for petitioner’s return was due on date and was received on date approximately months after its due_date the stipulation of facts and the stipulated tax returns are consistent with these statements in the notice_of_deficiency on the basis of this record we conclude that respondent has satisfied the burden of production in regard to whether the additions to tax under sec_6651 are appropriate because respondent met his burden of production petitioner is liable for the additions to tax unless he can show his failure_to_file was due to reasonable_cause and not willful neglect see higbee v commissioner supra pincite petitioner did not argue that his failure_to_file was due to reasonable_cause nor is there any evidence in the record to suggest that petitioner’s failure_to_file was due to reasonable_cause accordingly we sustain the additions to tax under sec_6651 iii penalties for underpayment_of_tax sec_6662 provides that a taxpayer may be liable for a penalty of percent of the portion of an underpayment_of_tax attributable to a substantial_understatement of tax or due to negligence or disregard of rules or regulations a substantial_understatement of tax occurs where the understatement exceeds the greater of percent of the tax required to be shown or dollar_figure sec_6662 negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs disregard includes any careless reckless or intentional disregard sec_6662 a taxpayer may avoid the accuracy-related_penalty with respect to any portion of an underpayment_of_tax if the taxpayer acted with reasonable_cause and good_faith under sec_6664 the determination of whether the taxpayer acted with reasonable_cause and good_faith depends upon all the pertinent facts and circumstances see sec_1_6664-4 income_tax regs relevant factors include the taxpayer’s efforts to assess his proper tax_liability including the taxpayer’s reasonable and good_faith reliance on the advice of a professional such as an accountant see id further an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer may indicate reasonable_cause and good_faith see remy v commissioner tcmemo_1997_72 sec_1_6664-4 income_tax regs as discussed above sec_7491 imposes upon the commissioner the burden of production with regard to any penalty or addition_to_tax including the sec_6662 penalty once the commissioner comes forward with sufficient evidence to indicate that it is appropriate to impose the sec_6662 penalty the taxpayer has the burden_of_proof in regard to whether the taxpayer acted with reasonable_cause and in good_faith under sec_6664 higbee v commissioner supra pincite emerson v commissioner tcmemo_2003_82 in the notice_of_deficiency respondent summarized his calculations of petitioner’s underpayments of tax as follows in respondent calculated an understatement of dollar_figure on a tax_liability of dollar_figure or a 36-percent understatement in respondent calculated an understatement of dollar_figure on a tax_liability of dollar_figure or a 6-percent understatement and for respondent calculated an understatement of dollar_figure on a tax_liability of dollar_figure or a 7-percent understatement therefore from the notice_of_deficiency it is clear that petitioner’s understatement_of_tax for each year is a substantial_understatement under sec_6662 and respondent has satisfied his burden of production these computations are consistent with our disallowance of petitioner’s claimed deductions for losses in excess of his revenue from his horse activity petitioner did not present convincing evidence that his underpayments of tax resulted in spite of his acting with reasonable_cause and good_faith he argued only that he had been claiming the disallowed deductions for many years without adverse results under these circumstances we sustain respondent’s determination of accuracy-related_penalties under sec_6662 reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
